       21-35140-cgm         Doc 4     Filed 04/12/21 Entered 04/12/21 15:56:50                 Order of Final
                                              Decree Pg 1 of 1
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                                 355 Main Street
                                              Poughkeepsie, NY 12601


IN RE: BestLife Gifts LLC                                   CASE NO.: 21−35140−cgm

Social Security/Taxpayer ID/Employer ID/Other Nos.:         CHAPTER: 7
82−4517121




                                        ORDER OF FINAL DECREE



The estate of the above named debtor has been fully administered.

IT IS ORDERED THAT:

Christian H. Dribusch is discharged as trustee of the estate and the chapter 7 case of the above named debtor(s) is
closed.


Dated: April 12, 2021

                                                    Cecelia G. Morris, Bankruptcy Judge
